Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.

 Election/Restrictions
Applicant’s election without traverse of Group III, claim 9-11 in the reply filed on 05/06/2019 is acknowledged. 
Newly submitted claims 54-55 are directed to an invention that are independent or distinct from the invention originally claimed for the following reasons: The newly added claims 54-55 are related to the elected invention as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case the fish can be used in other methods such as in making double mutants or the study of gonadotropins in gonadal development, or in screening for hormone replacements. .Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 54-55 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Applicant has added claims 50-57. Claims 48-49 and 54-55 are withdrawn. Claims 46-47, 50-53 and 56-57 are under consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 46-47 remain rejected and claims 50-53 and 56-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicant is referred to the previous action dated 06/07/2019 for a more detailed summary of the working examples and the prior art. Claims 46-47 clarify that the modified gene is an endogenous gene modified to comprise a frameshift.
Certain specific deficiencies in the specification render the guidance to fall short of being enabling. With regard to a lack of a clear nexus between data and the identity of the subjects (fish) reported in the data, Applicant has clarified that the data is generic to the various mutations and not having the mutant fish in their possession, Applicant generated more 
Applicant’s Remarks dated 12/23/2020 have been fully considered and are not persuasive. Taken as a whole, despite individual deficiencies of the data presented in the specification and that presented in the Dunham declaration dated 03/11/2020, the arguments and data support frameshift mutations in the LH and GnRH genes affect spawning in a negative manner. As noted previously, the identity of the mutations in the fish used to collect the data for Tables 17 and 18 were not known. Applicant submitted additional data in the declaration dated 03/11/2020. The declaration showed the generation of new frameshift deletion mutants. These mutants, along with those in the specification, would be expected to lead to no functional protein. However, uncertainties remain. It is not known if both alleles of each gene are mutated. As well, while it is presumed to be the case, the declaration fails to clearly state that 
Of greater importance is that the claims are drawn to reduced fertility. This encompasses male and female fertility. Reduced fertility could result from failure to produce (or reduced production) sperm/eggs, failure to release sperm/eggs, or failure to actively undergo fertilization despite the contact of egg and sperm. The data in the specification shows the egg laying rate and the hatch rate. These do not address male fertility as the hatch rate does not necessarily reflect fertilization rate. Fertilized embryos could be developmentally incompetent in a manner that precludes reaching the hatching stage. Furthermore, it is not clear that spawning correlates to fertility. The specification refers to natural spawning (e.g. para 112) and artificial spawning (e.g. para 76) but fails to define spawning.  If spawning is the dropping of eggs and sperm, such eggs and sperm could be infertile. If fish fail to spawn, they could have fertile eggs and sperm that are not being dropped. 
Likewise, the data at page 6 of the Dunham declaration dated 03/11/2020 provides spawning rate and hatch rate. It is not clear how this relates to fertility, as set forth above. Additionally, it is not set forth the identity of both parents of each cross at page 6. It is not known if mutant females are mated to wildtype or mutant females.

The previous rejection of claims 46-47 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of Applicant’s amendments to the claims.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claim 47 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in light of the amendment to the claim.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632